In an action to recover damages for personal injuries sustained by plaintiff when she was struck in the eye by a plastic golf ball propelled by the defendant Katz while plaintiff and he were fellow students in a course of instruction in the game of golf given by the defendant Board of Education with the aid of defendant Gottmann as the instructor, the defendant board and the plaintiff cross-appeal as follows from a judgment of the Supreme Court, Queens County, entered October 5,1960 upon a jury’s verdict after trial: (1) defendant board appeals from so much of said judgment as awarded damages and costs of $9,209 to the plaintiff against it; and (2) plaintiff appeals from so much of said judgment as was in favor of the defendants Katz and Gottmann against her. Judgment, insofar as appealed from, affirmed, with costs to plaintiff against defendant Board of Education, and without costs to defendants Katz and Gottmann. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.